DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 25 February 2022 in which claims 1-3, 5-9 are currently pending and claim 4 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7 are objected to because of the following informalities:  
Regarding claim 1, there is no antecedent basis for the claimed limitation “the first measurement device” in line 4. It is believed the claimed limitation was meant to say --the first measurement packet--. 
Regarding claim 7, there is no antecedent basis for the claimed limitation “the measurement packet” in line 5. It is believed the claimed limitation was meant to say --the first measurement packet--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US Patent No. 9,124,529 B1) in view of Baldonado et al. (US Patent No. 8,289,845 B1).
Regarding claim 1, Chadha discloses a packet forwarding path determining method. 
generating, by a first device (source device 110 or L2 device 120), a first measurement packet based on a received data packet, the first measurement packet including link resource indication information (“The L2 device 120 is configured to receive a first test data unit from the source device 110, and define a quality datum associated with processing the first test data unit (also referred to as the first quality datum) at the L2 device 120” col 4 lines 48-52 or “The L2 device 120 is also configured to define a second test data unit based on the first test data unit and including the first quality datum. The L2 device 120 is configured to send the second test data unit to the L3 device 130” col 5 lines 19-22), 
wherein the received data packet includes a source address of a source device from which the received data packet was received and a target address (“The first test data unit can include, for example, the source device Media Access Control (MAC) address, the source device Internet Protocol (IP) address, the destination device MAC address, the destination device IP address” col 4 lines 56-59),
wherein the link resource indication information is configured to indicate each node on a forwarding path of the first measurement packet to perform local link resource measurement (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67); and 
sending, by the first device, the first measurement packet to a target device having the target address (“The L2 device 120 is configured to receive a first test data unit from the source device 110” col 4 lines 48-49 or “The L2 device 120 is configured to send the second test data unit to the L3 device 130 based on the address of the destination device 140 contained in the first test data unit” col 5 lines 19-22). 
However, Chadha does not explicitly disclose a packet including indication information, the link resource indication information specifies at least one requirement that must be met by a link for sending the data packet.
Nevertheless, Baldonado discloses “The requests indicate the type of test packets to be sent (or the type of testing methodology to be employed) and the operating mode” col 11 lines 60-63, “"TestType" to the type of measurement method (e.g., TCP Open-close, ICMP ping, RTP, and Trace route)” col 9 lines 26-28, “determining from the sent test packets a set of performance metrics for each of the first and second communication paths. The set of performance metrics typically includes one or more of test packet loss, test packet round trip time, test packet interarrival time, test packet delta, test packet jitter, and hop round trip time” col 3 line 48 to col 4 line 4, “The decision-making algorithms were then applied over the various network fabrics, using an application model that takes into account factors that matter for voice performance, i.e., in decreasing degree of relevance, jitter, sustained loss, latency, and long-term loss” col 15 lines 61-65.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a packet including indication information because “monitoring the performance of differing communication paths between selected sets of nodes and, in response to detecting performance problems over one of the monitored paths, moving packet traffic to one or more other higher quality paths” col 3 lines 25-29.  
Regarding claim 2, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the first measurement packet further includes link resource information of the first device (“The L2 device 120 is also configured to define a second test data unit based on the first test data unit and including the first quality datum. The L2 device 120 is configured to send the second test data unit to the L3 device 130” col 5 lines 19-22). 
Regarding claim 3, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67). 
Regarding claim 5, Chadha discloses a packet forwarding path determining method. 
receiving, by a second device (L3 device 130), a first measurement packet including link resource indication information (“the second test data unit sent to the L3 device 130 is a first instance or copy of the second test data unit. The second test data unit can include the different portions (or parts) as described above regarding the first test data unit” col 5 lines 24-29), 
wherein the received data packet includes a source address of a source device from which the received data packet was received and a target address (“The first test data unit can include, for example, the source device Media Access Control (MAC) address, the source device Internet Protocol (IP) address, the destination device MAC address, the destination device IP address” col 4 lines 56-59),
wherein the link resource indication information is configured to indicate the second device to perform local link resource measurement (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67); 
measuring, by the second device, local link resource information according to the link resource indication information (“The L3 device 130 is configured to define a quality datum associated with processing the second test data unit at the L3 device 130 (also referred to as the second quality datum)” col 5 lines 37-39); and 
sending, by the second device, the first measurement packet including the local link resource information measured by the second device to a target device having the target address (“defines a third test data unit based on the second test data unit and including the second quality datum. The L3 device 130 is configured to send the third test data unit to the destination device 140 based on the address of the destination device 140 contained in the second test data unit” col 5 lines 40-44). 
However, Chadha does not explicitly disclose a packet including indication information, the link resource indication information specifies at least one requirement that must be met by a link for sending the data packet.
Nevertheless, Baldonado discloses “The requests indicate the type of test packets to be sent (or the type of testing methodology to be employed) and the operating mode” col 11 lines 60-63, “"TestType" to the type of measurement method (e.g., TCP Open-close, ICMP ping, RTP, and Trace route)” col 9 lines 26-28, “determining from the sent test packets a set of performance metrics for each of the first and second communication paths. The set of performance metrics typically includes one or more of test packet loss, test packet round trip time, test packet interarrival time, test packet delta, test packet jitter, and hop round trip time” col 3 line 48 to col 4 line 4, “The decision-making algorithms were then applied over the various network fabrics, using an application model that takes into account factors that matter for voice performance, i.e., in decreasing degree of relevance, jitter, sustained loss, latency, and long-term loss” col 15 lines 61-65.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a packet including indication information because “monitoring the performance of differing communication paths between selected sets of nodes and, in response to detecting performance problems over one of the monitored paths, moving packet traffic to one or more other higher quality paths” col 3 lines 25-29. 
Regarding claim 6, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67).
Regarding claim 7, Chadha discloses a packet forwarding path determining method. 
receiving, by a third device (destination device 140), a first measurement packet including link resource indication information and local link resource information measured by each node on a forwarding path of the first measurement packet (“The L3 device 130 is configured to send the third test data unit to the destination device 140 based on the address of the destination device 140 contained in the second test data unit. In this case, the third test data unit sent to the destination device 140 is a first instance or copy of the third test data unit. The third test data unit can include the different portions (or parts) as described above regarding the first and second test data units” col 5 lines 42-52), 
wherein the received data packet includes a source address of a source device from which the received data packet was received and a target address (“The first test data unit can include, for example, the source device Media Access Control (MAC) address, the source device Internet Protocol (IP) address, the destination device MAC address, the destination device IP address” col 4 lines 56-59), 
wherein the link resource indication information is configured to indicate the third device to perform local link resource measurement (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67);
determining, by the third device, a packet forwarding path according to the link resource indication information, and the local link resource information measured by each node on the forwarding path of the first measurement packet (“The destination device 140 is configured to define a quality datum associated with processing the third test data unit at the destination device 140 (also referred to as the third quality datum) and also defines a fourth test data unit based on the third test data unit and including the third quality datum” col 5 lines 58-62); and 
sending, by the third device, information about the path to a target device having the target address (“The destination device 140 is configured to send the fourth test data unit to the source device 110 (via the L3 device 130 and L2 device 120) based on the source device 110 address included in the third test data unit” col 5 lines 62-66). 
However, Chadha does not explicitly disclose a packet including indication information, the link resource indication information specifies at least one requirement that must be met by a link for sending the data packet and determining a packet forwarding path.
Nevertheless, Baldonado discloses “The requests indicate the type of test packets to be sent (or the type of testing methodology to be employed) and the operating mode” col 11 lines 60-63, “"TestType" to the type of measurement method (e.g., TCP Open-close, ICMP ping, RTP, and Trace route)” col 9 lines 26-28, “The measurement module 140 takes, in real time, end-to-end measurements across a selected set of communication paths to a selected destination and analyzes preliminarily the test results to provide corresponding set of performance statistics for each member of the selected path set” col 8 lines 9-15, “The route selection module 144 combines the performance metrics for each path (e.g., each subnet or prefix pair encompassing the measured target(s)) in the selected path set, determines an Application Performance Rating (APR) and combines the APR with the enterprise's preferences and policies to select the best or optimal path for a selected session to use and implements the decision via BGP” col 8 lines 14-21, “determining from the sent test packets a set of performance metrics for each of the first and second communication paths. The set of performance metrics typically includes one or more of test packet loss, test packet round trip time, test packet interarrival time, test packet delta, test packet jitter, and hop round trip time” col 3 line 48 to col 4 line 4, “The decision-making algorithms were then applied over the various network fabrics, using an application model that takes into account factors that matter for voice performance, i.e., in decreasing degree of relevance, jitter, sustained loss, latency, and long-term loss” col 15 lines 61-65.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a packet including indication information and determining a packet forwarding path because “monitoring the performance of differing communication paths between selected sets of nodes and, in response to detecting performance problems over one of the monitored paths, moving packet traffic to one or more other higher quality paths” col 3 lines 25-29. 
Regarding claim 8, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses the link resource indication information includes at least one of the following information: delay information, bandwidth information, packet loss rate information, or jitter information (“the first quality datum can include, for example, a timestamp value or a delay value that is returned for each intermediate device (e.g., a router, a switch, etc.) along the data path (between the source device and the destination device)” col 4 lines 64-67).
Regarding claim 9, Chadha, Baldonado discloses everything claimed as applied above. In addition, Chadha discloses sending, by the third device, the information about the path comprises: sending, by the third device, the information about the path through a control channel or a data channel (“the data path taken by control and/or data packets and measuring transit delays of packets associated with intermediate devices in the data path” col 1 lines 29-31).
Response to Arguments
Previous minor informality objection to claim 9 is withdrawn in view of Applicant’s amendment.
Applicants have argued regarding claim 1 that “Chadha does not relate to determining a data path to be taken” (page 6) and “Baldonado fails to cure the deficiencies of Chadha noted above” (page 7).
	In response to Applicants’ argument, the examiner respectfully disagrees. As disclosed above, Baldonado discloses “determining from the sent test packets a set of performance metrics for each of the first and second communication paths. The set of performance metrics typically includes one or more of test packet loss, test packet round trip time, test packet interarrival time, test packet delta, test packet jitter, and hop round trip time” col 3 line 48 to col 4 line 4, “The decision-making algorithms were then applied over the various network fabrics, using an application model that takes into account factors that matter for voice performance, i.e., in decreasing degree of relevance, jitter, sustained loss, latency, and long-term loss” col 15 lines 61-65. This shows that a requirement that must be met is specified in the indication information. Therefore, a combination of Chadha and Baldonado discloses the limitations of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T DUONG/
Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
05/11/2022